Case 1:14-cv-02887-JLK-MEH Document 181-20 Filed 05/30/19 USDC Colorado Page 1 of
                                       6




                        Exhibit Q
Case 1:14-cv-02887-JLK-MEH Document 181-20 Filed 05/30/19 USDC Colorado Page 2 of
                                       6




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

    ALEJANDRO MENOCAL, et al.,

                                     Plaintiffs,          NO. 14-CV-02887-JLK

    v.
                                                          DEFENDANT THE GEO GROUP,
    THE GEO GROUP, INC.,                                  INC.’S RESPONSES AND
                                                          OBJECTIONS TO PLAINTIFFS’
                                     Defendant.           SECOND SET OF REQUESTS FOR
                                                          INSPECTION


            Defendant GEO, by its attorneys, Holland & Knight LLP and Burns Figa & Will, hereby

   responds to Plaintiffs’ second set of requests for inspection.


                            GENERAL OBJECTIONS AND STATEMENTS

         1. Defendant objects to the disclosure of any information protected from discovery by the
            attorney-client privilege or work product doctrine.

         2. The responses to the discovery below are to the best of Defendant’s present knowledge and
            information. Defendant reserves the right to supplement these responses after completion
            of discovery, investigation, or preparation for trial. Defendant further reserves the right to
            introduce evidence at the time of trial based upon information and/or documents located,
            developed, or discovered subsequent to the date hereof, which evidence may supplement,
            amplify, modify or be in conflict with the following answers that are based upon present
            information only.

         3. Defendant objects to the “Definitions” and “Instructions,” in Plaintiffs’ discovery requests,
            to the extent they impose obligations beyond those imposed by the Federal Rules of Civil
            Procedure and to the extent they are vague and fail to provide specific understandable
            definitions.

   PLAINTIFF’S SECOND SET OF REQUESTS FOR INSPECTION:

   Pursuant to FRCP 34(a)(2), Class Members request that they and/or their agents and attorneys be
   allowed to enter onto and inspect GEO’s Aurora Detention Facility (the “Property”), for the
   purposes of inspecting, measuring, surveying, photographing, videotaping, testing, or sampling
   said property. The Class Members specifically request to inspect the following portions of the
   Property:

         1. All facilities used for administrative or disciplinary segregation of immigration detainees;



                                                      1
Case 1:14-cv-02887-JLK-MEH Document 181-20 Filed 05/30/19 USDC Colorado Page 3 of
                                       6




      2. All housing units occupied by any Class Member, including both individual cells and
         common areas;

      3. All areas, including but not limited to GEO’s on-site medical facility, laundry room, dining
         area, kitchen, law library, barbershop, intake area, solitary confinement unit, warehouses,
         any exterior or outdoor areas, and ICE and GEO offices, including, but not limited to,
         conference rooms and break rooms, where any Class Member performed work, including
         cleaning, pursuant to the Housing Unit Sanitation Policy;

      4. All areas in which GEO stores or stored records and/or electronically-stored information
         (“ESI”); and

      5. All areas, including but not limited to GEO’s on-site medical facility, laundry room, dining
         area, kitchen, law library, barbershop, intake area, solitary confinement unit, warehouses,
         any exterior or outdoor areas, and ICE and GEO offices, including, but not limited to,
         conference rooms and break rooms where any Class Member performed work pursuant to
         the Voluntary Work Program.

   RESPONSE:

   Defendant objects to the Requests for Inspection (the “Requests”) on the grounds that the terms

   “inspecting, measuring, surveying, photographing, videotaping, testing, or sampling” are vague

   and ambiguous and subject to multiple interpretations; thus it is unclear what actions Plaintiffs

   intend to carry out while at the Property. Defendant objects to the Requests on the grounds that

   “inspecting, measuring, surveying, photographing, videotaping, testing, or sampling” infringes

   upon the privacy rights and other statutory, regulatory, and contractually protected rights of

   individuals who are not party to this litigation. Defendant objects to the Requests on the grounds

   that the Requests cover information and premises that are not relevant to Plaintiffs’ claims or

   Defendant’s defenses in this litigation, and are not likely to lead to the discovery of admissible

   evidence. Defendant objects to the Requests to the extent that the areas requested to be inspected,

   measured, surveyed, photographed, videotaped, tested or sampled is configured differently than it

   was during the time period relevant to Plaintiffs’ claims. Defendant further objects to the Requests

   on the grounds that the Requests are not proportional to the needs of the case. Defendant objects



                                                    2
Case 1:14-cv-02887-JLK-MEH Document 181-20 Filed 05/30/19 USDC Colorado Page 4 of
                                       6




   to the Requests on the grounds that the Request poses security concerns and creates an undue

   burden on the operation of the facility. Notwithstanding the foregoing objections, Defendant is

   willing to agree to the following: access to one unit pod where detainees reside (all of the housing

   pods mirror each other), the kitchen, the library, laundry facilities, medical unit, solitary

   confinement unit, and common areas. Due to privacy and security concerns, neither photography

   or videotaping are permitted. Names and dates of birth of all visitors must be provided in advance

   for a routine background check prior to facility access.


   Dated: April 26, 2019                            HOLLAND & KNIGHT LLP
                                                    /s/ Carolyn P. Short
                                                    Carolyn P. Short
                                                    Valerie E. Brown
                                                    2929 Arch Street, Suite 800
                                                    Philadelphia, PA 19104
                                                    Telephone: (215) 252-9553
                                                    Facsimile: (215) 867-6070
                                                    carolyn.short@hklaw.com
                                                    valerie.brown@hklaw.com

                                                    BURNS FIGA & WILL, P.C.
                                                    Dana L. Eismeier
                                                    Michael Y. Ley
                                                    6400 South Fiddlers Green Circle
                                                    Plaza Tower One
                                                    Suite 1000
                                                    Greenwood Village, CO 80111
                                                    Telephone: (303) 796-2626
                                                    Facsimile: (303) 796-2777
                                                    deismeier@bfwlaw.com
                                                    mley@bfwlaw.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    THE GEO GROUP, INC.




                                                    3
Case 1:14-cv-02887-JLK-MEH Document 181-20 Filed 05/30/19 USDC Colorado Page 5 of
                                       6




                                  CERTIFICATE OF SERVICE

          I, Carolyn Short, certify that on April 26, 2019, I caused to be served a true and correct

   copy of the above GEO’s Second Set of Requests for Inspection, via Electronic Mail as follows:

   TOWARDS JUSTICE                                     OUTTEN & GOLDEN, LLP
   Alexander N. Hood                                   P. David Lopez
   David H. Seligman                                   601 Massachusetts Avenue NW
   1410 High Street, Suite 300                         2nd Floor West Suite
   Denver, CO 80218                                    Washington, D.C. 20001
   alex@towardsjustice.org                             pdl@outtengolden.com
   david@towardsjustice.com
                                                       Adam L. Koshkin
   KELMAN BUESCHER FIRM                                Rachel W. Dempsey
   Andrew H. Turner                                    One California Street, 12th Floor
   Ashley K. Boothby                                   San Francisco, CA 94111
   600 Grant Street                                    akoshkin@outtengolden.com
   Denver, CO 80203                                    rdempsey@outtengolden.com
   aturner@laborlawdenver.com
   aboothby@laborlawdenver.com                         Juno E. Turner
                                                       Ossai Miazad
   MEYER LAW OFFICE, P.C.                              685 Third Avenue, 25th Floor
   Hans C. Meyer                                       New York, NY 10017
   P.O. Box 40394                                      jturner@outtengolden.com
   1029 Santa Fe Drive                                 om@outtengolden.com
   Denver, CO 80204
   hans@themeyerlawoffice.com                          R. ANDREW FREE LAW OFFICE
                                                       R. Andrew Free
   MILSTEIN LAW OFFICE                                 414 Union Street, Suite 900
   Brandt P. Milstein                                  Nashville, TN 37209
   1123 Spruce Street                                  andrew@immigrantcivilrights.com
   Boulder, CO 80302
   brandt@milsteinlawoffice.com




                                                  4
Case 1:14-cv-02887-JLK-MEH Document 181-20 Filed 05/30/19 USDC Colorado Page 6 of
                                       6




   I certify under penalty of perjury that the above information is true and correct.

          Dated this 26nd day of April 2019, at Philadelphia, PA.




                                                     /s/ Carolyn P. Short
                                                     Carolyn P. Short
